DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiners statement of reasons for allowance.

Regarding Claim 1, the prior art references taken individually or in combination fails to disclose or render obvious the claim limitations of, “A device for mission critical (MC) push notification mechanism in a high-reliability (HR) information centric network (ICN) node, the device comprising: processing circuitry; and a memory including instructions that configure the processing circuitry to: test network links to other nodes to classify the other nodes into proximate nodes and non-proximate nodes based on a reception metric; elect, in negotiation with proximate nodes for selection of leader nodes, a set of leader nodes from the proximate nodes, the set of leader nodes selected by the node based on link quality between respective leader nodes and non-proximate nodes, based on coverage capability, and based on duplex capability; receive notification of selection as a relay for an MC service; add a non-expiring forwarding information base (FIB) entry for the MC service based on receipt of the notification of the selection as the relay, the FIB entry including a name prefix match for the MC service and an outbound interface; forward received ICN interest packets that match the name prefix for the MC service out the 

Regarding Claim 9, the prior art references taken individually or in combination fails to disclose or render obvious the claim limitations of, “A method for mission critical (MC) push notification mechanism in a high-reliability (HR) information centric network (ICN), the method comprising: AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.116Page 4Application Number: 16/456,443Dkt: 1884.753US1Filing Date: June 28, 2019testing, by a node, network links to other nodes to classify the other nodes into proximate nodes and non-proximate nodes based on a reception metric; electing, in negotiation with proximate nodes for selection of leader nodes, a set of leader nodes from the proximate nodes, the set of leader nodes selected by the node based on link quality between respective leader nodes and non-proximate nodes, based on coverage capability, and based on duplex capability; receive notification of selection as a relay for an MC service; adding a non-expiring forwarding information base (FIB) entry for the MC service based on receipt of the notification of the selection as the relay, the FIB entry including a name prefix match for the MC service and an outbound interface; forwarding received ICN interest packets that match the name prefix for the MC service out the outbound interface of the FIB entry; detecting an event that corresponds to the MC service; creating an ICN data packet that contains data from the event; and transmitting the ICN data packet, in accordance with a pending interest table (PIT) entry, 

Regarding Claim 17, the prior art references taken individually or in combination fails to disclose or render obvious the claim limitations of, “At least one non-transitory machine-readable medium including instructions for mission critical (MC) push notification mechanism in a high-reliability (HR) information centric network (ICN), the instructions, when executed by processing circuitry of a node, cause the processing circuitry to perform operations comprising: testing network links to other nodes to classify the other nodes into proximate nodes and non-proximate nodes based on a reception metric; electing, in negotiation with proximate nodes for selection of leader nodes, a set of leader nodes from the proximate nodes, the set of leader nodes selected by the node based on link quality between respective leader nodes and non-proximate nodes, based on coverage capability, and based on duplex capability; receive notification of selection as a relay for an MC service; adding a non-expiring forwarding information base (FIB) entry for the MC service based on receipt of the notification of the selection as the relay, the FIB entry including a name prefix match for the MC service and an outbound interface; AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.116Page 6Application Number: 16/456,443Dkt: 1884.753US1Filing Date: June 28, 2019forwarding received ICN interest packets that match the name prefix for the MC service out the outbound interface of the FIB entry; detecting an event that corresponds to the MC service; creating an ICN data packet that contains data from the event; and transmitting the ICN data packet, in accordance with a pending interest table (PIT) entry, 

3.	The dependent claims 2-8, 10-16, and 18-24 being further limiting, definite, and enabled by the specification are also allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statements of Reasons for Allowance”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511.  The examiner can normally be reached on M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ADNAN BAIG/Primary Examiner, Art Unit 2461